DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described is a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.    Claims 1, 6, 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milton et al. (US 2017/0320381).
[Claims 1 and 15] Regarding claims 1 and 15, Milton discloses a vehicle assembly, comprising: a traction battery (See annotated FIG 9); and at least one shield (See annotated FIG 9) extending longitudinally and having a portion that is vertically beneath the traction battery (See annotated FIG 9), the at least one shield removably fastened directly to the traction battery (See annotated FIG 9) wherein the at least one shield is directly vertically beneath a side rail of the traction battery (See annotated FIG 9) and is secured directly to the side rail (See annotated FIG 9) wherein the at least one shield has a plurality of apertures (See annotated FIG 9), the plurality of apertures each configured to provide access to at least one mechanical fastener that secures the at least one shield to the traction battery (See annotated FIG 9). The method recited in claim 15 can be performed substantially similar as Milton forms the battery structure in FIG 9 and requires the same structural elements.

    PNG
    media_image1.png
    774
    659
    media_image1.png
    Greyscale

[Claim 6] Regarding claim 6, Milton discloses the vehicle assembly of claim 1, wherein the mechanical fasteners secure the-a top side of the at least one shield directly to the traction battery (See annotated FIG 9).  
[Claim 9] Regarding claim 9, Milton discloses the vehicle assembly of claim 1, wherein the at least one shield has a box-style cross-section (See Milton, FIG 8).
[Claim 10] Regarding claim 10, Milton discloses the vehicle assembly of claim 1, wherein the at least one shield extends longitudinally from a first end portion of the traction battery to a second end portion of the traction battery (See FIG 3).
[Claim 11] Regarding claim 11, Milton discloses the vehicle assembly of claim 1, wherein the at least one shield is a sacrificial component (The plate of Milton can be replaced if damaged).
 [Claim 12] Regarding claim 12, Milton discloses the vehicle assembly of claim 1, wherein the at least one shield is a metal or metal alloy (see paragraph [0035] which discusses materials including metal for the battery structure).
[Claim 13] Regarding claim 13, Milton discloses the vehicle assembly of claim 1, wherein the at least one shield is disposed beneath an outboard side of the traction battery (See annotated FIG 9, the skid plate extends laterally to the edge of the side rails).
[Claim 14] Regarding claim 14, Milton discloses the vehicle assembly of claim 1, wherein that at least one shield is configured to be unfastened from the traction battery without detaching the traction battery from an electrified vehicle (See annotated FIG 9, the skid plate can be removed from the battery).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Milton et al. (US 2017/0320381).
[Claim 4] Regarding claim 4, Milton discloses the vehicle assembly of claim 1, wherein the at least one shield includes a passenger side shield vertically beneath a passenger side rail of the traction battery, and a driver side shield that is directly beneath a driver side rail of the traction battery (Milton discloses a single skid plate but can be made separable in order to access a portion of the battery for service. Regarding making separable, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is “press fitted” and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.”  Here, it could be desirable to access a portion of the battery such as cooling elements for service or maintenance.). 
2.	Claims 3, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al. (US 2017/0320381) in view of Reis (US PG Pub. No. 2012/0060361).
[Claims 3, 8 and 17] Regarding claims 3, 8 and 17, Milton discloses the vehicle assembly of claim 1 wherein the side rail is extruded (See annotated FIG 9, the sides of the battery appear to be an elongate hollow structure typically formed by extrusion).
-However, it fails to disclose the at least one shield is an extruded structure.
-Nevertheless, Reis discloses in paragraph [0018] using extrusion to form a battery housing and could also form the skid plate.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have Milton form the skid plate using extrusion as taught by Reis as an alternative to stamping or forging.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Milton et al. (US 2017/0320381) in view of Van Dyke (US PG Pub 2015/0274216).
[Claim 7] Regarding claim 7, Milton discloses the vehicle assembly of claim 1.
-However, it fails to disclose wherein the mechanical fasteners are rivets.
-Nevertheless, Van Dyke discloses in paragraph [0018] rivets used in conjunction with a skid plate structure and can be substituted for bolts as a mechanical equivalent).
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Milton to have rivets, as taught by Van Dyke as a mechanical fastener substitution.
Allowable Subject Matter
1.	Claims 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 20 is allowable.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614